Case 4:12-cr-00200-SDJ-CAN Document 90 Filed 07/10/20 Page 1 of 2 PageID #: 212




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


  UNITED STATES OF AMERICA                           §
                                                     §   Criminal Action No. 4:12-CR-200
  v.                                                 §   (Judge Jordan)
                                                     §
  WILLIAM BRYAN BENNETT                              §


                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the above-referenced criminal action, the Court having

 heretofore referred the request for the revocation of Defendant’s supervised release to the United

 States Magistrate Judge for proper consideration.        The Court has received the Report and

 Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

 waived allocution before the Court as well as his right to object to the report of the Magistrate

 Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

 correct.

        It is therefore ORDERED that the Report and Recommendation of United States

 Magistrate Judge is ADOPTED as the opinion of the Court.

        It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

        It is further ORDERED that Defendant be committed to the custody of the Bureau of

 Prisons for a term of twelve (12) months and one (1) day of imprisonment, to include the unserved

 community confinement time of one-hundred-and-thirty-two (132) days, with a term of supervised

 release of six (6) months to follow.




                                                 1
Case 4:12-cr-00200-SDJ-CAN Document 90 Filed 07/10/20 Page 2 of 2 PageID #: 213



        The Court further recommends the imposition of the special conditions set forth in the

 Report and Recommendation.

        The Court also recommends that Defendant be housed in a Bureau of Prisons facility in El

 Reno, if appropriate.

          So ORDERED and SIGNED this 10th day of July, 2020.




                                                         ____________________________________
                                                         SEAN D. JORDAN
                                                         UNITED STATES DISTRICT JUDGE




                                               2
